Citation Nr: 0607988	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right wrist pain at the ulnar head and associated 
paresthesias in the right hand secondary to the service 
connected traumatic fracture of the right fifth metacarpal, 
status post open reduction with metacarpal strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis with metatarsalgia of the right foot.

3.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis with metatarsalgia of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
right wrist pain at the ulnar head secondary to the service-
connected traumatic fracture of the right fifth metacarpal, 
status post open reduction, and assigned an initial 
noncompensable evaluation effective November 2002.  The same 
decision also continued 10 percent disabling ratings for 
plantar fasciitis with metatarsalgia of the left and right 
feet.

The veteran's claims were previously before the Board in June 
2005.  The Board remanded the matter for the RO to schedule 
the veteran to appear at an electronic (videoconference) 
hearing before a Veterans Law Judge (VLJ).  The 
videoconference hearing was held in November 2005.  The 
transcript has been obtained and associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's right wrist has been productive of no more 
than mild incomplete paralysis of the ulnar nerve, major.

3.  The veteran's plantar fasciitis with metatarsalgia of the 
right foot is currently analogous to no more than a moderate 
foot injury.

4.  The veteran's plantar fasciitis with metatarsalgia of the 
left foot is currently analogous to no more than a moderate 
foot injury.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); Dingess v. Nicholson, No. 01-1917, slip op. at 
19 (U.S. Vet. App. March 3, 2006) (Hartman, No. O2-1506).   
 
2.  The criteria for an initial evaluation in excess of 10 
percent for right wrist pain at the ulnar head and associated 
paresthesias in the right hand secondary to the service 
connected traumatic fracture of the right fifth metacarpal, 
status post open reduction with metacarpal strain, have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.124a,  Diagnostic Code 8516 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for plantar fasciitis of the right foot have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a,  Diagnostic Code 5284 (2005).  

4.  The criteria for an evaluation in excess of 10 percent 
for plantar fasciitis of the left foot have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a,  Diagnostic Code 5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2003, prior to the initial 
decision on the claims in June 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the April 2003 
letter that in order to grant his claims for increased 
compensation for bilateral plantar fasciitis with 
metatarsalgia, he would have to submit evidence that his 
service-connected conditions had worsened in severity.  The 
Board notes that in November 2002, the veteran filed service 
connection claims for chronic metacarpal strain and right 
wrist pain at the ulnar head as secondary to the service-
connected fracture of the right fifth metacarpal.  The April 
2003 letter notified the veteran as to what kinds of evidence 
was needed to substantiate the service connection claims.  
The veteran was informed that evidence towards substantiating 
his claims would be evidence of (1) a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  He was also notified that 
in order to sustain a secondary service connection claim, 
there must be evidence that chronic metacarpal strain and 
right wrist pain at the ulnar head were caused by or 
aggravated beyond the normal progression of the service-
connected fracture of the right fifth metacarpal.  The April 
2003 letter, in conjunction with the June 2003 and July 2004 
rating decisions and July 2004 statement of the case (SOC), 
sufficiently notified the veteran of the reasons for the 
decisions on his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.  

While one of the claims is currently for an initial 
evaluation in excess of 10 percent for right wrist pain at 
the ulnar head and associated paresthesias in the right hand 
secondary to the service connected traumatic fracture of the 
right fifth metacarpal, status post open reduction with 
metacarpal strain, the April 2003 VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  The RO awarded service 
connection for right wrist pain at the ulnar head in the June 
2003 rating decision and assigned an initial noncompensable 
evaluation effective November 2002.  In the July 2004 rating 
decision, the RO increased the disabling rating to 10 percent 
effective November 2002 and reclassified the traumatic 
fracture of the right fifth metacarpal, status post open 
reduction to include metacarpal strain.  Therefore, section 
5103(a) notice served its purpose, and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess v. Nicholson, No. 01-1917, 
slip op. at 19 (U.S. Vet. App. March 3, 2006) (Hartman, No. 
O2-1506).   

In the veteran's July 2003 notice of disagreement (NOD) he 
took issue with the initial noncompensable rating assigned 
for right wrist pain and is presumed to be seeking the 
maximum benefit available under the law.  Id; See also AB v. 
Brown, 
6 Vet. App. 35 (1993).  Therefore, VA is required under 
38 U.S.C.A. §§ 5103A and 7105(d), to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  As in the instant case, a claimant 
may disagree with the assigned rating by filing an NOD.  
Under 38 U.S.C.A. § 7105, "where the claimant...files [a 
timely NOD] with the decision of the [RO], the [RO] will take 
such development or review action as it deems proper under 
the provisions of regulations not inconsistent with this 
title.  If such action does not resolve the disagreement... the 
[RO] shall prepare a [SOC]."  38 U.S.C.A. § 7105(d)(1).  

The RO properly issued a July 2004 SOC, which contained the 
pertinent criteria for establishing a higher initial rating, 
the new issue.  The SOC included: (1) a summary of the 
evidence in the case pertinent to the issue with which 
disagreement has been expressed; (2) a citation to pertinent 
laws and regulations and a discussion of how such laws and 
regulations affected the agency's decision; and (3) the 
decision on the issue and a summary of the reasons for such 
decision.  The Board specifically notes the SOC set forth the 
relevant diagnostic codes (DC) for paralysis of the ulnar 
nerve (38 C.F.R. § 4.124a, DCs 8516, 8517, and 8716 (2002)), 
and included a description of the rating formula for all 
possible schedular ratings from 10% to 60%.  In a letter 
accompanying the July 2004 SOC, the veteran was notified how 
to appeal the decision on his claim.  Therefore, VA complied 
with the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b), and continued to assist 
the veteran under section 5103A, by informing him of what was 
necessary to achieve a higher initial rating for his service-
connected right wrist pain at the ulnar head.  Dingess, slip 
op at. 23-24.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the three claims; the Board 
finds that he was fully notified of the need to give to VA 
any evidence pertaining to his claims.  All the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been obtained in support of the claims 
on appeal.  The veteran presented testimony before the Board 
in November 2005.  The transcript has been obtained and 
associated with the claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

I.  Right Wrist

The veteran contends that his service-connected right wrist 
pain at the ulnar head warrants an initial rating in excess 
of 10 percent disabling.  He testified before the Board in 
November 2005 that an increase was warranted due to such 
symptoms as constant pain in the right hand, loss of grip 
strength, associated weather changes, difficulty with 
repetitive motion, and dropping objects.

Service connection for right wrist pain at the ulnar head 
secondary to the service-connected traumatic fracture of the 
right fifth metacarpal, status post open reduction, was 
awarded in a June 2003 rating decision.  The RO assigned an 
initial noncompensable rating effective November 2002.  The 
veteran appealed the original assignment of the 
noncompensable rating following the award of service 
connection.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In a July 2004 rating decision, the RO increased the 
veteran's disabling rating to 10 percent retroactive to 
November 2002.  The RO reclassified the veteran's disability 
as right wrist pain at the ulnar head and associated 
paresthesias in the right hand secondary to the service 
connected traumatic fracture of the right fifth metacarpal, 
status post open reduction with metacarpal strain.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim and as such, it remains 
in appellate status. 

The veteran's right wrist is currently rated under 38 C.F.R. 
§ 4.124a, DC 8516, as 10 percent disabling.  A 10 percent 
disability evaluation is assigned for mild incomplete 
paralysis of the ulnar nerve, major or minor.  38 C.F.R. 
§ 4.124a.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to, the veteran's service medical 
and personnel records, statements of the veteran and his 
wife, reports of VA examination dated between 1998 and 2004, 
VA outpatient treatment records dated between 1998 and 2004, 
and testimony presented before the Board in November 2005.  
After careful consideration, the Board finds that the 
veteran's right wrist pain more closely approximate the 
criteria for the current 10 percent rating.  

In this regard, upon VA hand examination in January 1998, the 
veteran was diagnosed with intermittent pain of the right 
hand with functional impairment secondary to the status post 
traumatic fracture and open reduction internal fixation with 
plate placement of the right fifth metacarpal.  An x-ray 
dated in March 1998 showed calcified fragments of the right 
distal ulna.  VA outpatient treatment notes dated in July 
2001 simply noted complaints of right hand pain.

The veteran was afforded an additional VA hand examination in 
May 2002.   The veteran complained of persistent pain.  He 
indicated that he avoided lifting objects.  The veteran was 
noted to be right hand dominant.  The veteran informed the 
examiner that he avoided using his hand in excess, so he did 
not have the excessive fatiguing or cramping of the right 
hand.  Objective examination showed that sharp and dull 
sensations were intact.  Range of motion at the 
metacarpophalangeal joint was 70 degrees.  No further 
diagnostic tests with respect to the wrist were performed.  
Chronic metacarpal muscle strain was noted.

An August 2002 occupational therapy consult showed the 
veteran complained of pain and fatigue with repetitive 
gripping, prolonged writing, and repetitive lifting.  The 
veteran demonstrated average grip strength of 65 pounds on 
the right hand as compared to 77 pounds on the left.  The 
veteran had range of motion within full limits for digit 
abduction-adduction, extension, and flexion, excluding the 
fifth metacarpal joint. 

VA outpatient treatment records dated in October 2002 show 
the veteran had good range of motion of all digits.  There 
were no muscle strength or tone deficits.  There was no 
sensory diminishment.  In November 2002, the veteran 
complained of pain at the ulnar aspect of the right wrist.  
He was able to make full grip and extend his fingers.  There 
was increased pain at the extreme motion with wrist flexion 
and extension.  The examiner did not hear any audible clicks.  

In March 2003, the veteran was afforded a VA joints 
examination.  The veteran had good range of motion of his 
wrist.  There was some mild to moderate discomfort on 
palpation of the ulnar aspect of the wrist.  He had palmer 
flexion to 85 degrees, dorsiflexion to 75 degrees, radial 
deviation to 40 degrees, and ulnar deviation to 20 degrees.  
The examiner noted this was equal to the veteran's left 
wrist.  Repetitive testing was found to be unremarkable. 
There was mild discomfort to palpation over the ulnar aspect 
of the wrist.  The veteran was diagnosed with chronic 
ligamentous strain of the ulnar collateral ligament.  

VA outpatient records dated in March 2004 show that despite 
complaints of pain at the right wrist, there was no swelling.  
There was some tenderness of the ulnar styloid.  Range of 
motion of the wrist was fairly well maintained. 

The veteran was afforded a final VA hand examination in May 
2004.  The examiner noted hand grasps were equal.  There was 
no ankylosis noted.  The veteran was able to dorsiflex the 
right wrist and hand from zero to 70 degrees and palmar flex 
it from zero to 80 degrees.  Radial and ulnar deviation was 
performed from zero to 25 degrees and zero to 30 degrees 
respectively.  The veteran was able to perform repeated range 
of motion exercises with mild pain to the degrees noted 
above, but he had no weakness, fatigability, or 
incoordination.  Range of motion did not decrease.  The 
examiner noted that functional impairment at work was mild to 
moderate.  The major functional impairment was pain and lack 
of endurance with repetitive use, per the veteran.

The objective medical evidence of record does not indicate 
that the veteran's right wrist pain is productive of moderate 
incomplete paralysis of the ulnar nerve, major, or moderate 
incomplete paralysis of he median nerve, major, to warrant a 
30 percent rating under 38 C.F.R. § 4.124a, DCs 8515 and 
8516.  The Board has also considered rating the veteran's 
service-connected disability under a different Diagnostic 
Code, but finds none that may be assigned on the facts of 
record or which would avail the veteran of a higher 
disability rating.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

However, there has been no objective evidence of favorable 
ankylosis of the right wrist in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, DC 5214.  Similarly, in 
light of the veteran's credible complaints of pain 
experienced in his right wrist, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 
current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  As noted above, 
overall functional impairment was rated as mild.  Further, 
upon his most recent examination there was no excessive 
fatigability, incoordination, or decreased range of motion 
with repetitive use.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the right wrist 
pain at the ulnar head and its effects on the veteran's 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  At present, however, there is no 
basis for assignment of an increased evaluation, to include 
"staged" ratings, other than that noted above.  See 
Fenderson, 12 Vet. App. at 125-126.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's right 
wrist has not required frequent inpatient care, nor has it by 
itself markedly interfered with employment.  The assigned 10 
percent rating adequately compensates the veteran for the 
nature and extent of severity of his right wrist pain at the 
ulnar head.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
matter.

II. & III.  Bilateral Plantar Fasciitis with Metatarsalgia

The veteran contends that his service-connected bilateral 
plantar fasciitis with metatarsalgia warrants ratings in 
excess of 10 percent disabling.  He testified before the 
Board in November 2005 that an increase was warranted due to 
such symptoms as pain and cramping in his feet, to include a 
worsening during hot weather.

Service connection for left and right foot pain was awarded 
in a February 1998 rating decision.  The RO assigned separate 
noncompensable ratings effective December 1997.  In a 
February 2002 rating decision, the RO merged the separate 
ratings and awarded a single 10 percent rating effective 
September 2001 for bilateral metatarsalgia.  The RO 
subsequently awarded separate 10 percent ratings from March 
2002 for plantar fasciitis with metatarsalgia of the left and 
right feet.   The veteran filed the current request for an 
increased rating in November 2002.  The RO continued the 10 
percent ratings in a June 2003 rating decision.  The veteran 
appealed the 10 percent ratings and initiated the instant 
appeal.  

The veteran's bilateral plantar fasciitis with metatarsalgia 
is currently rated under 38 C.F.R. § 4.71a, DC 5284, as 10 
percent disabling.  A 10 percent disability evaluation has 
been assigned by analogy for moderate foot injuries. 
38 C.F.R. § 4.71a.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to, the veteran's service medical 
and personnel records, statements of the veteran and his 
wife, reports of VA examination dated between 1998 and 2004, 
VA outpatient treatment records dated between 1998 and 2004, 
private medical records from Dr. LMS, and testimony presented 
before the Board in November 2005.  After careful 
consideration, the Board finds that the veteran's bilateral 
plantar fasciitis with metatarsalgia more closely approximate 
the criteria for the current 10 percent ratings.  

In this regard, upon VA general medical examination in 
January 1998 the veteran complained of daily dorsal foot 
discomfort.  Objectively, the veteran's feet appeared 
symmetric.  The skin was normal color and temperature.  There 
was no tenderness at any point through the feet including the 
dorsa.  There were no calluses on the bottoms of the feet.  
There was a slight flattening of the arches bilaterally, but 
no bowing of the Achilles tendon.  Gait and station appeared 
normal. X-rays of the feet were normal.  The veteran was 
diagnosed with bilateral foot pain, probably secondary to 
fasciitis.

Upon VA feet examination in October 2001, the veteran 
complained of worsening pain in his feet since 1998.  The 
examiner noted the veteran had recently been prescribed 
orthotics.  The pain was said to be located in the arch, 
heel, and dorsal metatarsal area.  The physical examination 
showed normal temperature, color, and skin distribution.  
There were no unusual calluses and the arches were reasonably 
normal.  There was some tenderness along the anterior portion 
of the heel and the arch.  There was only mild tenderness 
over the dorsal metatarsal phalangeal joints bilaterally.  
The veteran was able to stand on his heels and toes. Gait was 
unremarkable.  The veteran was diagnosed with bilateral 
plantar fasciitis. 

VA outpatient treatment records dated in 2001 show treatment 
for metatarsalgia.  The veteran continued to wear orthotics.  
An entry dated in August 2001 showed the veteran had good 
hair distribution and color of the feet.  Dorsalis pedis and 
posterior tibialis pulses were 3+.  There was good arch 
support and only minimal tenderness over the metatarsal 
heads.

Private medical records from Dr. LMS dated in March 2002 
reveal the veteran complained of bilateral heel and arch 
pain.  Pain in the dorsal aspect was said to be occasional.  
The veteran described pain with first weight bearing from a 
sitting or sleeping position.  The veteran indicated that 
pain was usually a 4/10.  The veteran denied swelling.  
Physical examination showed very mild palpable edema, rubor, 
and calor.  Compression, palpation and manipulation of the 
medial plantar aspects of the heels distally along the 
plantar fascia and arch musculature produced only mild pain.  
There were no restrictions of motion or crepitus.  The 
veteran exhibited mild post static dyskinesia with first 
weight bearing.  Foot dorsiflexion range of motion with knee 
extended is 3 to 4 degrees on the left and 5 degrees on the 
right with no pain or crepitus.  In static stance there was a 
slight genu valgum with bilateral calcaneal valgum and out 
toe angle and base of gait.  The veteran was diagnosed with 
plantar fasciitis and metatarsalgia.  

In March 2003, the veteran was afforded a VA joints 
examination.  The veteran complained of pain and cramping in 
his feet, especially with extensive walking.  The veteran had 
mild to moderate discomfort on the plantar arch diffusely and 
on the metatarsal areas on all 5 metatarsals bilaterally.  
The examiner indicated range of motion exam of the plantar 
aspect of the forefoot had not been performed.  The veteran 
had reasonable range of motion of the ankles.  The veteran 
was again diagnosed with bilateral plantar fasciitis and 
metatarsalgia.

A March 2003 Anesthesia consult noted showed the veteran 
complained of increased pain with activities.  The veteran 
denied injection therapy.  The veteran had pain with 
palpation over the plantar fascia bilaterally.  There was no 
hyperesthesia or allodynia noted.  Gait was non-antalgic.   
The veteran received an injection of 40 milligrams of 
triamcinolone and 3 cc of 0.25% bupivacaine for plantar 
fasciitis on the left foot.  The veteran tolerated the 
injection well and reported relief of pain.  

VA outpatient treatment records dated in June 2003 indicate 
the veteran complained of right foot pain.  Physical 
examination revealed normal range of motion of the foot 
joints bilaterally without any pain.  

The veteran was afforded a final VA feet examination in May 
2004.  The veteran indicated that orthotics and injections 
did not provide pain relief.  The examiner noted mild pes 
planus on the left foot, but no valgus deformities.  The feet 
were not painful on motion.  There was no forefoot or midfoot 
malalignment.  There was no edema, instability, or weakness 
noted about the feet.  Gait was unremarkable and the veteran 
walked without difficulty.  There were no callosities or 
breakdowns.  There was no skin or vascular changes.  The 
veteran was able to stand on his heels and toes without 
difficulty.  There were no hammertoes, high arches, or claw 
feet noted.  Achilles tendon alignment was normal.  There was 
palpable discomfort along the course of the plantar tendons 
of the feet.   

The veteran was able to dorsiflex both feet and ankles from 
zero to 20 degrees and plantar flex both from zero to 45 
degrees.  There was no varus or valgus angulation of the os 
calcis.  The veteran was able to perform repeated range of 
motion exercises in the feet to the previously mentioned 
range of motion without pain, weakness, fatigability, or 
incoordination.  The veteran was able to dorsiflex and 
plantar flex all of the toes without difficulty and was able 
to do so repeatedly.  Pulses and sensation were intact.  The 
examiner noted the veteran was employed full time and had 
only minimal functional impairment because of his feet.  He 
was noted to miss about one day every other month for medical 
appointments.  

While the 10 percent ratings for plantar fasciitis with 
metatarsalgia are warranted, there is no objective medical 
evidence of moderately severe foot injuries to warrant a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5284.  The Board has 
also considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating. See Butts, 5 
Vet. App. at 538.  There has been no objective evidence of: 
severe, unilateral, acquired flatfeet with objective evidence 
of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities (DC 5276); unilateral claw feet (DC 5278); or 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones (DC 5283).  38 C.F.R. § 4.71a. 

In light of the veteran's credible complaints of pain 
experienced in his feet, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the current 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  As noted above, overall 
functional impairment has been rated as mild.  Further, upon 
his most recent examination there was no excessive 
fatigability, incoordination, or decreased range of motion 
with repetitive use.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. 
App. at 338-9; Floyd, 9 Vet. App. at 96 Shipwash, 8 Vet. 
App. at 227. 

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right wrist pain at the ulnar head and associated 
paresthesias in the right hand secondary to the service 
connected traumatic fracture of the right fifth metacarpal, 
status post open reduction with metacarpal strain, is denied.

Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis with metatarsalgia of the right foot is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis with metatarsalgia of the left foot is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


